Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Invention A: Claims 1-12, drawn to a fuel-fired heating appliance comprising, inter alia, a conduit affixed to at least one of an outlet end of a blower and a flue pipe, the conduit extending between an interior of the flue pipe and an area ambient to the flue pipe, classified in F23L17/04
Invention B: Claims 13-19, drawn to a fuel-fired heating appliance with a controller that is configured to provide control signals to a blower of the appliance to control the blower to operate at a variety of different speeds, classified in F24H9/2085
	The inventions are distinct, each from the other because of the following reasons:

	Inventions A and B are directed to related fuel-fired heating appliances. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). 
	In the instant case, the inventions as claimed have, at least, a materially different mode of operation since invention A comprises a conduit affixed to at least one of an outlet end of a blower and a flue pipe that extends between an interior of the flue pipe and an area ambient to the flue pipe for admittance of ambient air which is not required by Invention B and Invention B comprises a controller with program instructions that are configured to adjust blower speed which is not required by Invention A. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

	Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
a. The inventions have acquired a separate status in the art in view of their different classification;
b. The inventions have acquired a separate status in the art due to their recognized divergent subject matter;
c. The inventions require a different field of search
d. The inventions are likely to raise a different non-prior art issues under 35 U.S.C. 101 and/or U.S.C. 112(a).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

	During a telephone conversation with Kevin King on 9/29/2022, a provisional election was made without traverse to prosecute the invention of Invention B, Claims 13-19. Affirmation of this election must be made by applicant in replying to this Office action. Claims 1-12 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
	
Claim Objections
2.	The claims listed below are objected to because of the following informalities: 
In Claim 13, line 6, change “a flow of the air-fuel mixture” to -- a flow direction of the air-fuel mixture -- 
In Claim 13, the last three lines of the claim, change “a third said target speed” to -- a third target speed --
In Claim 19, line 3, change “an area ambient to the flue pipe” to -- an ambient area outside of the flue pipe --
Appropriate correction is required.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Garloch (US 6,305,369) in view of Brown (US 2005/0048427 A1).  
	Regarding Claim 13, Garloch teaches of a fuel-fired heating appliance (10) (see Fig. 1) comprising: 
	a fuel source (“gas”) (the appliance is “gas fired” - see at least Col. 2 line 34 - Col. 3 line 3); 
	an air source (“draft” of air that flows through burners (15) as a result of the inducer blower (28)) (see at least Col. 2 line 34 - Col. 3 line 3 and Fig. 1); 
	a chamber (elongated pipe connected to burners (15) as shown in Fig. 1) in which fuel from the fuel source and air from the air source mix, thereby forming a fuel-air mixture (see at least Col. 2 line 34 - Col. 3 line 3 and Fig. 1); 
	a burner (15) downstream from the chamber in a flow direction of the fuel-air mixture (see at least Col. 2 line 34 - Col. 3 line 3 and Fig. 1); 
	a heat exchanger (“bank of heat exchangers”) in fluid communication at an input end thereof with an area proximate the burner (see at least Col. 2 line 34 - Col. 3 line 3 and Fig. 1); and
	a blower (28) in fluid communication with an output of the heat exchanger so that actuation of the blower draws combustion gas from the burner, through the heat exchanger, and to the blower (see at least Col. 2 line 34 - Col. 3 line 3 and Figs. 1, 2).
	Garloch fails to explicitly teach of a controller in operative communication with the blower in addition to a computer readable medium containing program instructions executable by the controller to cause the controller to provide a control signal to the blower that is configured to control the blower to a target speed, wherein the program instructions are configured to cause the controller to provide the control signal to the blower to operate at a first said target speed between a second target speed of the blower at start up of the appliance and a third target speed of the blower during steady state operation of the appliance, and wherein the first target speed is greater than the second target speed and less than the third target speed. 
	Brown discloses a relatable fuel-fired appliance (12) and method for using the same (see Fig. 1 and Abstract). The appliance comprises a controller (27) in operative communication with a blower (25) (see at least [0036], [0053]-[0054] and Figs. 1-3) in addition to a computer readable medium (“computer usable medium”) containing program instructions (“computer readable program code”) executable by the controller to cause the controller to provide control signals to the blower (see at least [0014], [0065]-[0068[ and Figs. 1-3). Brown teaches that the magnitude of the blower speed is adjustable and that the program instructions can be configured to cause the controller to provide a control signal to the blower to operate at a first target speed (“predetermined speed”) between a second target speed of the blower at start up of the appliance (“moderate speed” at the “start” of the blower) (see at least [0054]) and a third target speed of the blower during steady state operation of the appliance (“increased” speed that occurs over an increased steady state “duty cycle”), and wherein the first target speed is greater than the second target speed and less than the third target speed (see at least [0053]-[0056] and Figs. 1-3). Brown teaches that such arrangement is advantageous because, inter alia, it enables the appliance to avoid “sooting” and because it enables the appliance to reach a desired exhaust gas temperature (see at least [0053]-[0056] and Figs. 1-3).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the appliance taught by Garloch by configuring it to include a controller in operative communication with the blower in addition to a computer readable medium containing program instructions executable by the controller to cause the controller to provide a control signal to the blower that is configured to control the blower to a target speed, wherein the program instructions are configured to cause the controller to provide the control signal to the blower to operate at a first said target speed between a second target speed of the blower at start up of the appliance and a third target speed of the blower during steady state operation of the appliance, and wherein the first target speed is greater than the second target speed and less than the third target speed based on the teachings of Brown. Doing so would have, inter alia, enabled the appliance to avoid “sooting” and would have enabled the appliance to reach a desired exhaust gas temperature. Note that such modification would have necessarily resulted in the invention as claimed.

	Regarding Claim 14, Brown also teaches that the program instructions are configured to cause the controller to provide the control signal to the blower to operate at the first target speed so that the first target speed is variable between the second target speed and the third target speed (as is evident from at least [0053]-[0056] and Figs. 1-3).

	Regarding Claim 15, Garloch also teaches of a flue pipe (combination comprising  elements 22 and 23) in fluid communication with an outlet end (21) of the blower (28) so that combustion gas drawn from the heat exchanger and expelled from the outlet end of the blower flows into and through an interior of the flue pipe (see at least Col. 2 line 34 - Col. 3 line 3 and Figs. 1-3).

	Regarding Claim 16, Garloch and Brown teach the fuel-fired heating appliance of Claim 15 (see the rejection for Claim 15) and Brown also teaches that the program instructions are configured to cause the controller to provide the control signal to the blower to operate at the first target speed for a period of time (see at least [0053]-[0056], Figs. 1-3 and the rejection for Claim 13 above).
	Brown fails to specify any dew point and accordingly fails to explicitly teach that the period of time is “sufficient for the combustion gas flowing through the interior of the flue pipe adjacent the outlet end of the blower to reach a temperature beyond the dew point”. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have simply adjusted the magnitude of the existing time period such that it would be sufficient for the combustion gas flowing through the interior of the flue pipe adjacent the outlet end of the blower to reach a temperature beyond the dew point as claimed since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.
(“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); See also In re Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”).

In the instant case, Brown teaches that the program instructions are configured to cause the controller to provide a control signal to the blower to operate at the first target speed for a period of time and teaches of using blower speed to reach desired exhaust temperature (see at least [0053]-[0056], Figs. 1-3 and the rejection for Claim 13 above) - thus the general conditions of the claim are disclosed in the prior art. The magnitude of the time period is a result effective variable that would have been readily changeable in the appliance taught by Garloch and Brown. A longer time period will allow the blower to operate at a slower speed until a temperature beyond the relative dew point is reached and vice versa. One of ordinary skill in the art would have been readily able to adjust the magnitude of the existing time period based on the needs of the appliance. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have simply adjusted the magnitude of the existing time period such that it would be sufficient for the combustion gas flowing through the interior of the flue pipe adjacent the outlet end of the blower to reach a temperature beyond the dew point as claimed since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. Note that such modification would have necessarily resulted in the invention as claimed. 

	Regarding Claim 17, Brown also teaches that the program instructions are configured to cause the controller (27) to provide the control signal to the blower to operate at the first target speed for a period of time sufficient for the combustion gas flowing through the interior of the flue pipe adjacent the outlet end of the blower to reach a temperature at which the combustion gas flowing through the interior of the flue pipe substantially remains during the steady state operation of the appliance (see at least [0036], [0053]-[0056] and Figs. 1-3).

	Regarding Claim 18, Garloch and Brown teach the fuel-fired heating appliance of Claim 17 (see the rejection for Claim 17) and Brown also teaches that the program instructions are configured to cause the controller to provide the control signal to the blower to operate at the first target speed for a period of time (see at least [0053]-[0056], Figs. 1-3 and the rejection for Claim 13 above).
	Brown fails to explicitly teach of an embodiment wherein the time period is approximately ninety seconds. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have simply adjusted the magnitude of the existing time period such that it would be approximately ninety seconds as claimed since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.
(“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); See also In re Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”).

In the instant case, Brown teaches that the program instructions are configured to cause the controller to provide a control signal to the blower to operate at the first target speed for a period of time and teaches of using blower speed to reach desired exhaust temperature (see at least [0053]-[0056], Figs. 1-3 and the rejection for Claim 13 above) - thus the general conditions of the claim are disclosed in the prior art. The magnitude of the time period is a result effective variable that would have been readily changeable in the appliance taught by Garloch and Brown. A longer time period will allow the blower to operate at a slower speed until a desired temperature is reached and vice versa. One of ordinary skill in the art would have been readily able to adjust the magnitude of the existing time period based on the needs of the appliance. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have simply adjusted the magnitude of the existing time period such that it would be approximately ninety seconds as claimed since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. Note that such modification would have necessarily resulted in the invention as claimed. 

	Regarding Claim 19, Garloch also teaches of an ambient air inlet (inlet comprising elements 83 and 50) defined by the flue pipe (see at least Col. 3 line 3 - Col. 4 line 34 and Fig. 3), the ambient air inlet extending between the interior of the flue pipe and an ambient area, external to the flue pipe (“surrounding ambient”) (see at least Col. 3 line 3 - Col. 4 line 34 and Fig. 3), wherein the ambient air inlet is of sufficient size to allow flow of ambient air through the ambient air inlet and into a flow of the combustion gas in the interior of the flue pipe (see at least Col. 3 line 3 - Col. 4 line 34, Abstract and Fig. 3).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shultz et al. (US 9,453,648 B2) is considered relevant to this application in terms of structure and use.  

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN W JOHNSON whose telephone number is (571)272-8523. The examiner can normally be reached M-F, 7:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN W JOHNSON/Examiner, Art Unit 3762                                                                                                                                                                                                        9/30/2022

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762